Citation Nr: 0925486	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-09 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with emphysema, to include as 
secondary to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1944 to June 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the Veteran's claim of service connection for 
COPD with bulbous emphysema.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

COPD and emphysema were first shown many years after 
discharge from service, and, the competent medical and lay 
evidence of record indicates that the Veteran's COPD with 
emphysema is more likely related to a history of smoking, and 
is less likely than not related to the Veteran's service, 
including his in-service asbestos exposure.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for COPD 
with emphysema have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2007.  

This notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Moreover, the Statement of the Case, issued in February 2008 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate the claim.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).  In any 
event, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of his disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for his lung disorder, 
which has been diagnosed as COPD with emphysema.  The Veteran 
maintains that his lung disease was caused by exposure to 
asbestos during service with the U.S. Navy during World War 
II.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  VA has, however, established several guidelines 
for compensation claims based on asbestos exposure.  See M21-
1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite, 
Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, 
Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service; whether there was pre-service, post-service, 
occupational, or other asbestos exposure; and whether there 
is a relationship between asbestos exposure and the claimed 
disease.  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor. M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

At the outset, it is conceded that the Veteran was likely 
exposed to asbestos during service.  Moreover, there is no 
reason to doubt the credibility of the Veteran's statements 
regarding his close proximity to the asbestos during service.  

The record clearly supports a current diagnosis of COPD with 
emphysema.  The Veteran does not have a diagnosis of 
asbestosis.  The Veteran's service treatment records (STRs) 
do not show complaints, findings or a diagnosis of any lung 
disorder or breathing difficulty during service.  The medical 
evidence of record suggests that the Veteran's current COPD 
with emphysema was first shown many years following discharge 
from service.  As such, to warrant entitlement to service 
connection for COPD with emphysema, there must be a link, 
established by competent and probative evidence, between the 
Veteran's current lung disability and his military service, 
which includes asbestos exposure.  

The record contains an opinion by the Veteran's private 
physician, Dr. Y, and an opinion by a VA doctor.

In November 2006 and March 2008 correspondence, Dr. Y noted 
that the Veteran had known service-related asbestos exposure.  
He had presented to Dr. Y with progressive chronic 
obstructive lung disease and emphysema, and that been 
worsening and progressing over the years.  According to Dr. 
Y, the Veteran had a ruptured bleb with marked subcutaneous 
emphysema in January 2005.  At that time, the Veteran had 
been transferred from another hospital with a chest tube and 
Dr. Y had to perform emergent thoracic surgery, during which 
time, he saw a large ruptured bleb in the right upper lobe of 
the lung.  Resection of the right upper lobe was required.  

The pathology reports from January 2005 revealed evidence of 
markedly severe fibrous changes with thickening on the 
pleural surface and chronic inflammation, although they did 
not find any refractor fragments of asbestos.  There were 
occasional foci of metaplastic bone formation consistent with 
some calcium depositions, and marked interstitial fibrosis 
and inflammatory debris.  Dr. Y opined that all of those 
findings by pathology could certainly be attributed to 
asbestos exposure, even though no refractive fragments of the 
asbestos were found.  Again, Dr. Y stated that all of the 
plural changes and thickening could be secondary to the 
exposure to asbestos.  In March 2008, Dr. Y added, "The 
patient does have significant obstructive lung disease with 
possible service-related asbestos exposure with concomitant 
smoking history."  Dr. Y added that there was no evidence of 
any calcifications on CT imaging; however, there were 
multiple nodule defects noted.  Dr. Y, in the March 2008 
correspondence, indicated that, "The pleural evidence 
changes are nonspecific interstitial fibrosis in regions lung 
parenchyma dilated bronochi, continued inflammatory debris 
and evidence squamous metaplasia.  All of his is consistent 
with his exposure and lung injury."  

In sum, Dr. Y found that it was certainly possible that the 
Veteran's in-service asbestos exposure played a role in the 
development of his COPD with emphysema.  

In contrast to this opinion, a VA physician, who examined the 
Veteran in February 2007, in conjunction with his claim of 
service connection, opined that the Veteran's COPD and 
emphysema were more likely than not caused by his 30-year 
history of smoking.  At the time of the February 2007 
examination, a chest x-ray revealed scarring in the right 
upper chest.  There were no calcifications or fluid seen.  
The diagnosis was chronic obstructive lung disease and the VA 
physician opined that, "It is more likely than not that the 
Veteran's lung disease is due to smoking, and it is unlikely 
he has asbestosis because of normal diffusion capacity, no 
pleural calcifications, and no lung fibrosis."  

In a January 2008 addendum to the February 2007 examination 
report, the same VA physician indicated that he reviewed the 
Veteran's claims file and service treatment records.  The VA 
examiner specifically referred to the private treatment 
records of Dr. Y, and indicated that chest x-rays had shown 
increase volume of the lungs with depressed diaphragms, and 
fibrosis, which was quite asymmetrical, more prominent on the 
right; and, these reports were interpreted as showing bullous 
emphysema.  The VA physician also pointed out that neither 
Dr. Y, nor any other doctor, had ever diagnosed pulmonary 
asbestosis.  

The VA examiner opined that, "It is not at least as likely 
as not that the Veteran's lung condition is related to 
asbestos exposure or asbestosis.  It is more likely than not 
that his disease is due to prolonged cigarette smoking."  
Significantly, the VA examiner rationalized that the 
Veteran's x-rays were not indicative of asbestosis according 
to a VA pulmonologist.  Moreover, the Veteran's pulmonary 
function studies were typical for chronic obstructive 
pulmonary disease.  Normal diffusion capacity would not be 
exposed in asbestosis, and none of the Veteran's physicians 
had ever diagnosed asbestosis.  Finally, the VA physician 
noted that the pathologist found no asbestos bodies in the 
lung tissue.  

In sum, the VA physician opined that the Veteran's lung 
disease was more likely than not related to smoking, and less 
likely than not related to asbestos exposure.  The VA 
physician's opinion is based on sound medical principles, as 
indicated in the above rationale.  

The two medical opinions in this case are not in equipoise.  
The VA examiner's opinion carries greater weight and has more 
probative value than the opinion of Dr. Y.  The VA examiner 
based his opinion on the pathology findings extracted from 
Dr. Y's treatment records.  The VA examiner also reviewed the 
entire claims file, and provided his opinion based on 
objective evidence.  He specifically opined that there was 
more than a 50 percent chance that the etiology of the 
Veteran's lung condition was due to smoking; and, also opined 
that there was less than a 50 percent chance that asbestos 
exposure resulted in the Veteran's lung condition.  Dr. Y, on 
the other hand, only speculated that the Veteran's asbestos 
exposure could have caused the lung disease.  This opinion 
lacks the standard of proof required for entitlement to 
service connection.  The mere possibility of a connection 
between in-service asbestos exposure and the development of 
COPD and emphysema many years later is not enough to warrant 
service connection.  Admittedly, there was no asbestosis 
diagnosis, and Dr. Y provided no explanation or rationale for 
his opinion.  

Certainly, the Veteran's COPD and/or emphysema could have 
resulted from asbestos exposure; however, a mere possibility 
does not provide the necessary nexus to warrant service 
connection, particularly since the weight of the evidence is 
against the claim.  There is no medical opinion, with 
adequate rationale, indicating that it is at least as likely 
as not (at least a 50 percent probability) that the COPD 
and/or emphysema were caused by the in-service asbestos 
exposure.  This type of adequate nexus evidence is lacking in 
this case.  

Although the Veteran sincerely believes that his in-service 
asbestos exposure led to his COPD and/or emphysema, he is not 
shown, as a lay person, to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The Veteran is certainly competent to testify as to symptoms 
such as coughing and shortness of breath, which are easily 
recognizable symptoms that come through senses, however, as a 
lay person, the Veteran is not competent to offer an opinion 
on a matter clearly requiring medical expertise, such as 
opining that his COPD and emphysema were caused by in-service 
asbestos exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, this is not a 
case in which the Veteran's lay beliefs alone can serve to 
establish any association between the claimed disability and 
his military service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

In sum, the weight of the competent medical evidence of 
record is does not support the Veteran's belief that the in-
service asbestos exposure caused his COPD and/or emphysema.  

To some extent, the Veteran appears to be raising an argument 
couched in equity.  He has essentially stated that both his 
smoking and his asbestos exposure could have contributed to 
the development of his lung disease.  Again, this is 
certainly possible, but the Board's decision may not be based 
on its own unsubstantiated medical conclusions but, rather, 
may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  Neither the Board nor the 
Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  While sympathetic to the appellant, the 
Board is nonetheless bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The case has been decided based on its 
application of this law to the pertinent facts. See Owings v. 
Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 
Vet. App. 171 (1992) [noting that the Court must interpret 
the law as it exists, and cannot extend benefits out of 
sympathy for a particular claimant].

The preponderance of the evidence is against the claim of 
service connection for COPD with emphysema; there is no doubt 
to be resolved; and service connection for COPD with 
emphysema is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. 
§ 4.3.  


ORDER

Service connection for COPD with emphysema is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


